COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Donna Gayle Holcomb v. The State of Texas

Appellate case number:    01-08-00337-CR

Trial court case number: 1141352

Trial court:              230th District Court of Harris County

       On February 16, 2012, this Court issued its opinion in this appeal. On February 29, 2012,
appellant’s retained counsel filed a motion to withdraw as appellant’s counsel on appeal. See
TEX. R. APP. P. 6.5. On March 5, 2012, appellant, acting pro se, filed a motion (1) indicating that
she did not oppose the motion to withdraw and (2) requesting an extension of time to file a
motion for rehearing and/or en banc reconsideration.
       On March 22, 2012, we granted counsel’s motion to withdraw and appellant’s motion for
an extension of time to file her motion for rehearing and/or en banc reconsideration. Our order
abated the appeal and remanded the case to the trial court to determine whether appellant is
presently indigent and, if so, to appoint appellate counsel at no expense to appellant. The
supplemental clerk’s record filed on April 25, 2012 contains an order entered by the trial court
finding appellant indigent and appointing counsel to represent appellant on appeal. Accordingly,
we REINSTATE this case on the Court’s active docket.
      The Clerk of this Court is directed to enter Nicolas Hughes of the Harris County Public
Defender’s Office as the attorney of record on behalf of appellant.
       Appellant’s motion for rehearing and/or en banc reconsideration is ORDERED to be filed
within 15 days of this order. See TEX. R. APP. P. 49.1 and 49.7.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually     Acting for the Court


Date: April 8, 2014